     Case 3:20-cr-01566-DMS Document 34 Filed 10/05/20 PageID.277 Page 1 of 1




 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
 6                          SOUTHERN DISTRICT OF CALIFORNIA
 7 UNITED STATES OF AMERICA       ) No. 20-CR-1566-DMS
                                  )
 8         Plaintiff,             ) ORDER
                                  )
 9    v.                          )
                                  )
10                                )
     CHARLES RONALD GREEN (1),    )
11   MELINDA ELIZABETH GREEN (2), )
                                  )
12         Defendants.            )
                                  )
13
           The United States of America and defendants CHARLES RONALD GREEN and
14
     MELINDA ELIZABETH GREEN jointly move to exclude time under the Speedy Trial
15
     Act, 18 U.S.C. § 3161(h)(7).
16
           For reasons stated in paragraph 4 of the joint motion, incorporated by reference
17
     herein, the court finds the ends of justice served by granting the requested continuance
18
     outweigh the best interest of the public and the defendant in a speedy trial.
19
           IT IS ORDERED that the joint motion is granted. As previously ordered at the
20
     September 25, 2020 motion(s) hearing, the next motion(s) hearing shall be continued to
21
     January 8, 2021.
22
           IT IS FURTHER ORDERED that the period of delay from the filing of the joint
23
     motion until January 8, 2021 shall be excluded in computing the time within which the
24
   trial must commence under the Speedy Trial Act, 18 U.S.C. § 3161.
25 Dated: October 5, 2020
26
27
28
